                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                 :        1:21CR37
                                         :
                  v.                     :
                                         :
ANDREA MARIE PASLEY.

                                   FACTUAL BASIS

      NOW COMES the United States of America, by and through Sandra J.

Hairston, Acting United States Attorney for the Middle District of North

Carolina, and as a factual basis under Rule 11, Fed. R. Crim. P., states the

following:

      1.       From on or about December 1, 2012 and continuing until on or

about April 15, 2017, ANDREA MARIE PASLEY (“PASLEY”) lived in

Durham County, North Carolina.

      2.       From on or about December 1, 2012 and continuing until on or

about April 15, 2017, PASLEY and her co-conspirators worked together at

multiple business locations in Durham County, North Carolina. Starting in

2013, Karen Marie Jones owned and operated a tax return preparation

business named “Jones and Stone Taxes,” which was situated in Durham

County, North Carolina.

      3.       PASLEY, Jones, and a co-conspirator named Audrey Renetta

Odom worked as return preparers at Jones and Stone Taxes.
                                        1



           Case 1:21-cr-00037-CCE Document 15 Filed 05/03/21 Page 1 of 6
      4.       From on or about December 1, 2012 and continuing until on or

about April 15, 2017, in the Middle District of North Carolina, PASLEY,

along with her co-conspirators, did knowingly and unlawfully conspire,

combine, confederate, and agree together to defraud the United States for the

purpose of impeding, impairing, obstructing, and defeating the lawful

Government functions of the Internal Revenue Service (“IRS”) in the

ascertainment, computation, assessment, and collection of revenue.

      5.       PASLEY knowingly and voluntarily joined the conspiracy to

defraud the United States by aiding and assisting clients in the preparation

of false U.S. Individual Income Tax Returns.

      6.       PASLEY, along with her co-conspirators, falsified items on the

federal income tax returns of clients for the purpose of increasing income tax

refunds issued by the IRS to those clients. The false items on the returns

include, but are not limited to, false education credits, false income, and false

federal withholdings.

      7.       PASLEY, along with her co-conspirators, also falsified federal

income tax returns of clients for the purpose of increasing income tax refunds

issued by the IRS to those clients by listing the names and social security

numbers of false dependents on tax returns.



                                         2



           Case 1:21-cr-00037-CCE Document 15 Filed 05/03/21 Page 2 of 6
      8.       PASLEY, along with her co-conspirators, knew that her clients

were not entitled to claim those false credits or deductions. As a result of

the materially false tax returns they prepared, PASLEY and her co-

conspirators caused clients to underpay their income taxes and/or to receive

falsely inflated tax refunds to which they were not entitled.

      9.       It was a part of the conspiracy that PASLEY, along with her co-

conspirators, kept a list of educational institutions and their corresponding

tax identification numbers to assist in creating tax returns with fraudulent

education credits.

      10.      It was a part of the conspiracy that PASLEY, along with a co-

conspirator, used a third-party tax return preparer’s electronic filing

identification number (“EFIN”) to electronically file false tax returns she

prepared for the 2016 tax year after the EFIN for Jones and Stone Taxes was

suspended.

      11.      It was a part of the conspiracy that PASLEY, along with her co-

conspirators, would and did collect fees from clients for preparing their false

income tax returns.

      12.       PASLEY willfully aided and assisted in the preparation of the

false income tax returns as charged in Counts 2 to 8 of the Indictment,

knowing that these income tax returns were false or fraudulent, and she did

so in the Middle District of North Carolina.

                                         3



           Case 1:21-cr-00037-CCE Document 15 Filed 05/03/21 Page 3 of 6
      13.   PASLEY falsified a personal income tax return, as charged in

Counts 9 and 10 of the Indictment. PASLEY made and subscribed a false

Form 1040 for calendar year 2015, by reporting that an individual whose

initials are N.J. was her dependent, whereas PASLEY knew that the

information was false, and N.J. was not her dependent. PASLEY knowingly

possessed and used, without lawful authority, a means of identification of

another person, that is the name and Social Security number of an individual

whose initials are N.J.

      14.   From on or about December 1, 2012 and continuing until on or

about April 15, 2017, PASLEY and her two co-conspirators caused the

preparation and presentation of approximately 1,388 tax returns for clients

under the business name of Jones and Stone Taxes. A majority of these tax

returns contained false material items, such as false education credits,

manipulated income to qualify for larger earned income tax credits, and false

dependents. Based on an analysis of the falsely claimed education credits,

the tax loss is approximately $1,264,493.

      15.   The actions of PASLEY recounted above were in all respects

voluntary, knowing, deliberate, and willful, and were not committed by

mistake, accident or any other innocent reason.

      By signing below, the parties stipulate that the following facts are true

and correct, and that, had the matter gone to trial, the United States would

                                       4



        Case 1:21-cr-00037-CCE Document 15 Filed 05/03/21 Page 4 of 6
have proven them beyond a reasonable doubt by competent and admissible

evidence.

                                    SANDRA J. HAIRSTON
                                    Acting United States Attorney

                                    By: /s/ Todd A. Ellinwood
                                    TODD A. ELLINWOOD
                                    Assistant Chief, Tax Division

                                    KAVITHA BONDADA
                                    Trial Attorney, Tax Division

      After consulting with my attorney and pursuant to the plea agreement
entered into this day between ANDREA MARIE PASLEY and the United
States, I hereby stipulate that the above Factual Basis is true and accurate,
and that had the matter proceeded to trial, the United States would have
proved the same beyond a reasonable doubt.

Date: ______________________
      ANDREA MARIE PASLEY
      Defendant

      I am ANDREA MARIE PASLEY’S attorney. I have carefully reviewed
the above Factual Basis with her. To my knowledge, her decision to
stipulate to these facts is an informed and voluntary one.

Date: __________________________
      IRA KNIGHT
      Attorney for the Defendant




                                      5



       Case 1:21-cr-00037-CCE Document 15 Filed 05/03/21 Page 5 of 6
                         CERTIFICATE OF SERVICE

      I hereby certify that on May 3, 2021, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the following:

      Ira Knight, Esq.

                                      SANDRA J. HAIRSTON
                                      ACTING UNITED STATES ATTORNEY

                                      /s/ Todd A. Ellinwood
                                      TODD A. ELLINWOOD
                                      Assistant Chief, Tax Division
                                      U.S. Department of Justice
                                      Virginia State Bar No. 45350
                                      4 Constitution Square
                                      150 M Street, NE
                                      Washington, D.C. 20002
                                      Telephone: (202) 616-9330
                                      Email: Todd.A.Ellinwood@usdoj.gov




                                         6



        Case 1:21-cr-00037-CCE Document 15 Filed 05/03/21 Page 6 of 6
